This is an appeal from a judgment rendered by the Boone Circuit Court in conformity with an opinion of this court. The decision of this court was rendered July 2, 1926, and a rehearing was denied November 16, 1926. The Supreme Court later refused to transfer the cause. It is reported in 90 Ind. App. 520,152 N.E. 863.
The facts, pleadings, and parties are identically the same in this case as in that one, and upon authority of Nichols,Executrix v. Alexander, et al. (1929), 90 Ind. App. 520,152 N.E. 863, the judgment of the Boone Circuit Court is affirmed and it is so ordered.